Case 6:19-cv-00108-JDK-KNM Document 94 Filed 02/03/21 Page 1 of 4 PageID #: 801




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                    §
JAMES SKIP HULSEY,                                  §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §     Case No. 6:19-cv-108-JDK-KNM
                                                    §
WILLIAM H. JONES, et al.,                           §
                                                    §
        Defendants.                                 §
                                                    §

              ORDER ADOPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff James Skip Hulsey, a prisoner within the Texas Department of

 Criminal Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42

 U.S.C. § 1983.        The case was referred to United States Magistrate Judge, the

 Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for disposition.

          Before the Court is a motion for summary judgment by Defendants Rhonda

 Dears, William George, Robert Gutierrez, Shean Handrick, Sharon Littlefield, and

 Gerald Singleton seeking dismissal of the claims against them because Plaintiff has

 failed to exhaust the administrative grievance procedure.                   Docket No. 62.1       On

 July 13, 2020, Judge Mitchell issued a Report recommending that the Court grant



 1   Defendants' initial motion for summary judgment on this ground (Docket No. 52) was denied because
     it discussed claims not relevant to this lawsuit—apparently due to a clerical error. Docket Nos. 61
     at 18; 70 at 2–3. Defendants then moved to supplement their motion for summary judgment based
     on facts relevant to the claims here. Docket No. 62. The Court treats this motion to supplement as
     a revised motion for summary judgment on the issue of exhaustion.


                                                    1
Case 6:19-cv-00108-JDK-KNM Document 94 Filed 02/03/21 Page 2 of 4 PageID #: 802




 Defendants’ motion for summary judgment and dismiss Plaintiff’s claims against

 Defendants Dears, George, Gutierrez, Handrick, Littlefield, and Singleton based on

 Plaintiff’s failure to exhaust administrative remedies.2 Docket No. 80. Following the

 grant of extension request, Plaintiff timely filed objections and a motion for leave to

 supplement his pleadings on November 9, 2020. Docket Nos. 89, 90.

          Where a party timely objects to the Report and Recommendation, this Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

          In his objections, Plaintiff argues that he followed the required procedures to

 file his administrative grievances, but that the TDCJ grievance officers have refused

 to process them.          Docket No. 89 at 1–2. Defendants submitted evidence that,

 according to TDCJ records, Plaintiff submitted only one grievance between January

 1, 2018, and September 30, 2018. Docket No. 62, Ex. A. In response to this evidence,

 Plaintiff provides the affidavits of several inmates who assert that the Skyview Unit

 routinely fails to process their grievances. Docket No. 92-2 at 57–65. Even accepting

 as true Plaintiff’s allegation that the Skyview Unit ignored Plaintiff’s grievances,

 Plaintiff has failed to provide evidence that he timely submitted the grievances he


 2   Plaintiff’s claims against Defendants Littlefield and Dears have also previously been dismissed for
     failure to state a claim upon which relief may be granted. Docket No. 70.


                                                    2
Case 6:19-cv-00108-JDK-KNM Document 94 Filed 02/03/21 Page 3 of 4 PageID #: 803




 alleges were ignored.

       The incidents Plaintiff complains of here occurred on April 2 and 3, 2018.

 Inmates typically have fifteen days from the date of the alleged incident to submit a

 completed Step 1 grievance form—here, April 18, 2018. In his motion for leave to

 supplement his pleadings, Plaintiff argues that he missed the fifteen-day deadline for

 filing his grievances because he was incapacitated and physically unable to file

 grievances from March 29, 2018, through June 8, 2018. Docket No. 90 at 7–8. Despite

 his alleged incapacity, Plaintiff’s complaint alleges that he “filed all his grievances in

 May and June of 2018.” Docket No. 1 at 5. But Plaintiff has provided insufficient

 evidence to support this assertion. All of the grievance forms Plaintiff has provided

 in this case are either undated or dated August 6, 2018, or later. Docket No. 1-1 at 12–

 31 (grievance forms dated August 6, 2018 and later); Docket No. 1-2 (grievance forms

 dated September 17, 2018 and later); Docket No. 92-2 at 70–73 (grievance forms

 dated October 19, 2018 and December 10, 2018). Accordingly—even if TDCJ had

 ignored Plaintiff’s grievances and physical incapacitation prevented Plaintiff from

 filing grievances before June 8, 2018—Plaintiff has failed to provide evidence that

 he timely filed his grievance forms.       And Plaintiff’s conclusory allegations and

 unsubstantiated    assertions   are   insufficient   to   oppose   summary     judgment.

 Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005).

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,




                                            3
Case 6:19-cv-00108-JDK-KNM Document 94 Filed 02/03/21 Page 4 of 4 PageID #: 804




 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 80) as

 the opinion of the District Court. The Court GRANTS summary judgment in favor

 of Defendants Rhonda Dears, William George, Robert Gutierrez, Shean Handrick,

 Sharon Littlefield, and Gerald Singleton and DISMISSES Plaintiff’s claims against

 them without prejudice for failure to exhaust administrative remedies.         These

 Defendants are therefore dismissed as parties to this lawsuit.

       The dismissal of these claims and parties shall not affect the remaining claims

 and parties in this case.

        So ORDERED and SIGNED this 3rd day of February, 2021.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                          4
